DETAILED ACTION
This Office action is in response to the amendment filed 1/31/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, Lines 5-7 recites the amended limitation of “increasing a weighted value for a read count of the logical address region by a first value according to whether the identifier of the logical address region has been queued in the MRU entry of the logical address region queue” which comprises new subject matter. The instant specification discloses that when a read request associated with a certain logical address region is received from a host, the map manager may queue an identifier of the logical address region in the MRU entry. After that, the map manager may increase an increment (i.e., a weighted value) for a read count associated with that logical address region, Paragraph [0109]. In other words, the instant specification discusses that an identifier of a logical address region associated with a read according to whether the identifier of the logical address region has been queued in the MRU entry of the logical address region queue,” in which there is no support for increasing a weighted value “according to whether” the identifier has been queued in the MRU entry of the logical address region. Specifically, the use of the phrase “according to whether” implicitly requires a determination made to increase the weighted value for a read count, however, nowhere in the specification is there a determination as to whether the identifier of a logical address region has been queued as the MRU entry. According to the specification, the identifier is always queued as the MRU entry, thus, the increasing limitation identified above (emphasis on the phrase “according to whether”) comprises new matter.
Claims 8 and 15 recite substantially similar subject matter, specifically with respect to the limitation of increase[ing] a weight[ed] value for a read count of the logical address region by a first value according to whether the identifier of the logical address region has been queued in the MRU entry of the logical address region queue. Thus, these claims are rejected under 35 U.S.C. 112(a) for the same reasons as claim 1, as outlined above.
Claims 2-7 and 9-14 depend on claims 1 and 8, respectively, thus inherit the rejections above based on their dependency on a rejected claim.

Response to Amendments
With respect to claims 1, 8 and 15 rejected under 35 U.S.C. 112(b), rejections with respect to the same are withdrawn.
The title of the invention is accepted, consequently, objections to the specification are withdrawn.

Response to Arguments
Examiner notes that the claims previously recite “increasing a weighted value for a read count of the logical address region by a first value according to whether the identifier of the logical address region has been queued the logical address region queue before being queued in the MRU entry” which raised issues under 35 U.S.C. 112(b), as outlined in the Office action of 11/05/2021. 
Applicant is reminded that the limitation of “increasing a weighted value for a read count of the logical address region by a first value according to whether the identifier of the logical address region has been queued in the MRU entry of the logical address region queue” is rejected under 35 U.S.C. 112(a) for new matter, as outlined above. 
The Examiner notes the previously cited prior art of record, as outlined in the Office action of 11/5/2021, Bennett et al. (US 2019/0138437 A1) and Byun et al. (US 2016/0179685 A1). Bennett et al. teaches a “counter control module 118 may determine, based on an ascertained performance value, a weight value” Paragraph [0030] wherein the “weighting factor may be determined as a product of latency and access frequency” Paragraph [0045]. Bennett et al. further teaches the counter control may increment, based on the ascertained request 104 and the determined weight value, a count value associated with a counter 120 associated with the memory address range Paragraph [0030]. Byun et al. teaches a host which is provided map information of a physical address for a select memory region having a read count greater than a threshold, that is, the data read requests are counted, and the list cache 1230 stores the information, for example, the addresses of data which the request count exceeds a predetermined threshold, that is, hot data Paragraph [0135]. Newly discovered prior art Canepa (US 2014/0281171 A1) teaches an SSD controller enabled to use a map to translate between LBAs of the host protocol and physical storage addresses in the NVM. Canepa teaches that a request queue is managed such that a unique identifier of the request added to the tail (i.e., most recently used entry) of the request queue. However, according to whether the identifier of the logical address region has been queued in the MRU entry of the logical address region queue, as claimed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE WEI whose telephone number is (571)270-0067. The examiner can normally be reached Mon - Thurs (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JANE WEI
Primary Examiner
Art Unit 2131



/JANE WEI/Primary Examiner, Art Unit 2139